DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/1/2021 has been entered and considered for this Office Action.

Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive.
Applicant argues against the §112(a) and §112(b) rejections by referencing some paragraphs of the specification (¶ [0038], [0056]) and Fig. 8 of the drawings. Particularly, applicant’s argue the following:
As shown and described, one skilled in the art will appreciate that the present application discloses an exit port that is not adjustable, e.g. it is shown and described as having a fixed configuration, as opposed to, for example, an adjustable internal door as disclosed by Belsley. 
In light of the foregoing, Applicants respectfully request reconsideration and withdrawal of the § 112 rejections.

With regards to §112(a), Applicant’s argument is not found to be persuasive because the Specification as originally filed does not disclose that the exit port is not adjustable. The Specification does not disclose that the exit port specifically has “a fixed configuration, as opposed to, for example, an adjustable internal door as disclosed by Belsey”. On the contrary, the Specification never addresses (non-)adjustability of the exit port; i.e., the Specifciation does not disclose whether the exit port is non-adjustable, 
It is further noted that this is essentially a negative limitation (i.e., an limitation that limits the scope of the claim by expressly reciting features that are excluded from the claim scope). In this sense, a claim that includes a negative limitation that excludes broader features is a narrower claim than a claim that includes a negative limitation that excludes narrower features; similarly,  claim that includes a negative limitation that excludes narrower features is a broader claim than a claim that includes a negative limitation that excludes broader features. In other words, the narrower the exclusion, the broader that claim/limitation is; the broader the exclusion, the narrower the claim/limitation is. In this, the negative limitation of “non-adjustable” is narrower than a negative limitation that excluded only a specific manner of adjustability because “non-adjustable” excludes broadly any and all manners of adjustability of the exit port (i.e., it does not exclude a specific manner of adjustability). Even if, for argument’s sake, the exit port is disclosed as being not adjustable in the specific manner of Belsey (i.e., that the exit port does not have an internal door with an adjustable angle; although the examiner does not concede this), the Specification does not disclose the exit port is not adjustable in any other manner. For example, the Specification does not disclose that the angle of the exit port could not adjusted by angling/bending the distal portion of the catheter relative to a proximal portion of the catheter. Silence regarding the adjustability of the exit port in other manners does not necessarily mean the exit port is not adjustable in said other manners.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim has been amended to recite in part “a non-adjustable needle exit port”. Although the Specification recites a needle exit port (e.g., ¶ [0056] of the pre-grant publication1 and Fig. 8), the needle exit port is not described as being “non-adjustable” per se. Otherwise, it is not precisely clear in what structural manner the claim requires the needle exit port to be “non-adjustable” (see §112(b) rejection below).
Although the Specification does not disclose conspicuous structural features or configurations thereof for adjusting the needle exit port (e.g., actuatable mechanisms, etc.), the Specification nevertheless does not structurally disclose the needle exit port in such a manner that the ordinarily skilled artisan would necessarily understand that the disclosed needle port is in fact “non-adjustable”. For example, the Specification does not make clear that the needle exit port such as illustrated in Fig. 8 could not somehow 
Accordingly, the claim covers subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Dependent claims thereof inherit the aforementioned deficiency by of their respective dependencies on claim 1 and therefore rejected for the same reason.

Claims 1-12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim has been amended to recite in part “a non-adjustable needle exit port”. It is unclear in what manner the claim requires the needle exit port to be “non-adjustable” and therefore not precisely clear what structures the claim does and doesn’t encompass.
Notwithstanding a lack of written description support for this limitation (see §112(a) rejection above), the aforementioned negative limitation of the claim is being construed for purposes of applying prior art (in accordance with compact prosecution practice; see MPEP 2173.06) as excluding broadly any structures and/or configurations thereof that allow/facilitate/cause the needle port to adjust in a manner that would adjust the claimed curved shape (such as the claimed angle) of the needle upon extending the 
This interpretation is consistent with Applicant’s arguments because under such interpretation the examiner agrees with Applicant’s argument that the Belsey reference does not teach or reasonably suggest a “non-adjustable needle exit port… and a needle comprising an extended portion and a distal portion constructed of a shape-memory metal,… whereupon extending out of the non-adjustable needle exit port and away from a side of the extended body, the distal portion of the needle is configured to assume a curved shape, wherein the curved shape comprises (i) an angle between 55 degrees and 79 degrees measured between a distal tip of the distal portion and the extended portion of the needle,” as presently set forth in claim 1.

Conclusion
Statuses of claims remain the same as articulated in the previous Office Action (Non-Final Rejection dated 10/6/2020):
Claims 1-12 and 18-20 remain rejected under §112(a) and §112(b).
Claims 13-17 remain allowed).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2016/0015422 A1